Case 2:20-cv-04096-GAM Document 71-2 Filed 10/09/20 Page 1 of 1




Daily Late and Extra Trips September 16, 2020 - October 8, 2020


              Date      Late Trips     Extra Trips
              9-16        1504             585
              9-17        1352             574
              9-18        1650             651
              9-19        1071             549
              9-20         905             601
              9-21        1202             671
              9-22        1307             562
              9-23        1286             527
              9-24        1404             556
              9-25        1569             551
              9-26         939             459
              9-27         914             479
              9-28        1248             569
              9-29        1310             548
              9-30        1425             524
              10-1        1415             526
              10-2        1591             534
              10-3         959             464
              10-4         990             507
              10-5        1521             681
              10-6        1721             557
              10-7        1659             573
              10-8        1511             604
